FILED
                            NOT FOR PUBLICATION
                                                                              JUN 22 2016
                     UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ETHAN WINDOM,                                     No. 14-35746

              Petitioner - Appellant,             D.C. No. 1:12-cv-00468-EJL

 v.
                                                  MEMORANDUM*
RANDY BLADES, Warden,

              Respondent - Appellee.


                    Appeal from the United States District Court
                              for the District of Idaho
                     Edward J. Lodge, District Judge, Presiding

                         Argued and Submitted June 8, 2016
                                Seattle, Washington

Before: PAEZ, BYBEE, and CHRISTEN, Circuit Judges.

      Ethan Windom appeals the district court’s denial of his petition for a writ of

habeas corpus, 28 U.S.C. § 2254. In his petition, Windom asserted that the Idaho

trial court’s imposition of a sentence of life without parole violated the Eighth

Amendment. After the district court denied Windom’s petition, the Supreme Court



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
issued its decision in Montgomery v. Louisiana, 136 S. Ct. 718, 736 (2016), which

held that the Court’s decision in Miller v. Alabama, 132 S. Ct. 2455 (2012),

applied retroactively. Because the district court did not have the benefit of the

Court’s opinion in Montgomery when it ruled on Windom’s petition, we vacate the

district court’s judgment and remand for further consideration in light of

Montgomery.

      Upon remand, Windom may file a motion with the district court to stay his

federal habeas petition pending the Idaho Supreme Court’s decision on his state

habeas petition.

      VACATED and REMANDED.




                                          2